Citation Nr: 0906797	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-22 918	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to an evaluation in excess of 30 percent for 
allergic rhinitis with history of sinusitis and bronchitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 
1994.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the above 
Department of Veterans Affairs (VA), Regional Office (RO).  


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied an 
increased evaluation for service-connected for allergic 
rhinitis with history of sinusitis and bronchitis.  The 
Veteran appealed the decision.

2.  In a February 2008 rating decision, the RO assigned a 30 
percent evaluation for service-connected for allergic 
rhinitis with history of sinusitis and bronchitis.

3.  In January 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In a statement received by the Board on January 30, 2009, the 
Veteran indicated that he was satisfied with his current 30 
percent rating and wished to discontinue his appeal.  This 
statement constitutes written withdrawal of the substantive 
appeal with regard to this matter.  Hence, there remains no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The appeal as to entitlement to an evaluation in excess of 30 
percent for allergic rhinitis with history of sinusitis and 
bronchitis is dismissed.



		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


